Per Curiam.
Respondent was admitted to practice by the Fourth Department in 1997. He maintained an office for the practice of law in the Town of Bainbridge, Chenango County. He currently resides in Pennsylvania.
By decision of this Court, decided and entered May 23, 2008, respondent was indefinitely suspended from the practice of law by reason of mental incapacity (51 AD3d 1333 [2008]; see Rules of App Div, 3d Dept [22 NYCRR] § 806.10 [a]). He now applies for reinstatement. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension issued by this Court and with the Court’s rules regarding the conduct of suspended attorneys (see Rules of App Div, 3d Dept [22 NYCRR] § 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see Rules of App Div, 3d Dept [22 NYCRR] § 806.12 [b]), and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Garry, J.R, Egan Jr., Rose and Lynch, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.